Citation Nr: 1202542	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  08-36 988A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes mellitus type II with erectile dysfunction prior to December 30, 2008 and in excess of 40 percent for diabetes mellitus type II with erectile dysfunction and residuals of a cerebrovascular accident from December 30, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which continued a previously assigned 20 percent rating for diabetes mellitus type II with erectile dysfunction.

The Board notes that the December 2008 statement of the case addressed several issues in addition to the above.  However, in a December 2008 substantive appeal, the Veteran specifically limited his appeal to the issue of a higher rating for service-connected diabetes mellitus.  A timely substantive appeal was not submitted on any of the other issues.  Accordingly, the appeal is limited to the issue listed on the cover page.

In correspondence received in June 2010, the Veteran withdrew his request for a Travel Board hearing before a Veterans Law Judge.

In a September 2010 rating decision, the RO increased the assigned rating for diabetes mellitus type II with erectile dysfunction and residuals of a cerebrovascular accident to 40 percent, effective December 30, 2008.  As the 40 percent rating granted for diabetes mellitus did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board has reviewed the evidence of record and finds that additional development is required before deciding the claim on appeal.

It was noted on the January 2009 VA diabetes examination that the Veteran follows up with his VA physician every three months.  The most recent VA treatment records in the claims file are dated in June 2007.  In his May 2007 claim, the Veteran stated he received treatment at the VA Medical Centers (VAMCs) in Lyons, East Orange and West Virginia.  Records in the claims file suggest he has received treatment at the Martinsburg VAMC.

Therefore, the AMC/RO should request relevant VA treatment records from the New Jersey VA Healthcare System, including from the Lyons and East Orange VAMCs, and from the Martinsburg, West Virginia VAMC, dating since June 2007 to the present.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names and addresses of all medical care providers who treated him for his diabetes mellitus and cerebrovascular accidents (strokes).  After the Veteran has signed any appropriate releases, those records should be requested.  All attempts to procure records should be documented in the file.  In addition, treatment records from the New Jersey VA Healthcare System, including from the Lyons and East Orange VAMCs and from the Martinsburg VAMC, dating since June 2007 to the present should be obtained.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file and the Veteran and his representative notified of such.

2.  After completion of the above and any additional development deemed necessary, the issue on appeal should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


